DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-10, 12, 17, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what ring claims 11 and 15 are referring to. The specification is referring to different ring gears.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koster [US Pat# 4,874,286].
Regarding claims 1-4, 11, 13 and 14: Koster shows robotic device comprising:
a spine (1) defining a yaw axis (3);
an arm joint (15) rotatably connected to the spine at a first position along the yaw axis and configured to rotate about the yaw axis; and
an actuator comprising a ring (9) that defines a bore, wherein the spine is fixedly connected to the ring (see col 3, lines 30-31) at a second position along the yaw axis (see fig 3) and extends through the bore, and wherein the actuator is connected to the arm joint (15) and configured to rotate the arm joint about the yaw axis without rotating the spine (1).
an appendage (11 another arm); and an adapter (7) connected to the appendage (11) and a first end of the spine such that the adapter (7) remains stationary when the arm joint rotates about the yaw axis, wherein the appendage (11) is configured to rotate relative to the adapter (7) independently of rotation of the arm joint about the yaw axis.
wherein the appendage (11) comprises a perception housing (44) connected to the adapter by way of a mast fixedly connected to the adapter (7), wherein the perception housing is configured to pan and tilt relative to the adapter.
the appendage comprises one or more of:  a perception housing (44) connected directly to the adapter (7), a perception housing connected to the adapter by way of a mast, or a second arm joint (11) connecting a second arm to the spine (15).
a base (5) connected to a second end of the spine (1); and
a midsection disposed between the arm joint and the base (5) and coaxial with the arm joint, wherein the spine extends through the midsection and the arm joint (15) to provide structural support thereto.
wherein the spine (1) comprises two halves symmetric about the yaw axis (3).

Regarding claim 19: Koster discloses a method comprising: causing an actuator (35) connected to an arm joint (15) of a robotic device to rotate the arm joint about a yaw axis of a spine (1) of the robotic device, wherein the arm joint (15) is rotatably connected to the spine (1) at a first position along the yaw axis, wherein the actuator (35) comprises a ring (9) that defines a bore, wherein the spine (1) is fixedly connected to the ring (9) at a second position along the yaw axis and extends through the bore, and wherein, while the actuator rotates the arm joint about the yaw axis, the spine and an adapter (7) connected to a first end of the spine (1) are maintained at a constant rotational position with respect to a base to which a second end of the spine is connected; and
causing rotation of an appendage ( a second arm joint 11) connected to the adapter (7), wherein the rotation is relative to the adapter (7) and independent of rotation of the arm joint about the yaw axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koster [US Pat#4,874,286] in view of Ciniello [CA # 2,988,228].
Regarding claim 14: Koster does not show an arm having seven degrees of freedom and connected to the spine by way of the arm joint, wherein the arm joint provides a first degree of freedom of the seven degrees of freedom. However Ciniello shows an arm having seven degrees of freedom ( see fig 1) and connected to the spine(22) by way of the arm joint, wherein the arm joint (42) provides a first degree of freedom of the seven degrees of freedom.

It would have been obvious to someone having ordinary skill in the art at the time of the invention to have configured the robot arm taught in Koster to have 7 degrees of freedom or more to increase the workspace and the flexibility of the robot arm and to perform more complicated tasks

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koster [US Pat#4,874,286] in view of Gettings [US Pub# 2012/0215358].
Regarding claims 5-7 Koster does not explicitly show ring comprising hub and bore, housing concentric with hub, planetary gear train and output gear meshing with the gear train. However Gettings shows a ring (140) comprises a hub defining the bore (see fig 10 ) and a housing (120) concentric with and surrounding the hub, wherein the hub is rotatably coupled to the housing by way of one or more gears (135), wherein the hub is fixedly connected to the arm joint, wherein the housing is fixedly connected to the spine, and wherein the actuator further comprises:
a motor (152); and a gear train connecting the motor to the one or more gears (133,134).
wherein the gear train (133) is a planetary gear train having a first rotational axis, and wherein the planetary gear train (133) and the motor (152) are positioned along the spine (225) such that the first rotational axis and a second rotational axis of the motor are each parallel to the yaw axis of the spine.wherein the one or more gears (132) comprise a ring gear disposed around a portion of the hub (131), and wherein the robotic device further comprises:
an annular plate (129) fixedly connecting the gear train (133) to the housing (120) such that an output gear of the gear train meshes with the ring gear to rotate the hub relative to the housing.
 It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the motor/ring gear assembly with a gear train and the output gear to have transmitted and provided a desired rotation and gear ratio output to the rotating joint.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gettings [US Pub# 2012/0215358].

Regarding claims 15 and 16: Gettings shows an actuator comprising:
a motor (151);
a gear train (133, 134) connecting the motor to an output gear;
a hub (131) defining a bore and comprising a ring gear (132) disposed around a portion thereof, wherein the hub is fixedly connectable to a joint (see fig 3), and wherein the bore provides clearance for
extension therethrough of a spine (225) having a yaw axis around which the joint is configured to rotate;
a housing (201) concentric with, rotatably coupled to, and surrounding the hub (131, see fig 10), wherein the housing is fixedly connectable to the spine (225); and an annular plate (129) fixedly connecting the gear train (133) to the housing such that the output gear (138) meshes with the ring gear to rotate the hub relative to the housing.
wherein the gear train (133) is a planetary gear train having a first rotational axis, and wherein the planetary gear train (133) and the motor are positionable along the spine (225) such that the first rotational axis and a second rotational axis of the motor are each parallel to the yaw axis of the spine (see fig 13& fig 8).


    PNG
    media_image1.png
    654
    551
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    673
    513
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    792
    679
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658